UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 99-4382



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

           versus


WENDELL    ANTHONY    JACKSON,   a/k/a   Wendell
Jackson,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-97-184)


Submitted:   November 30, 1999           Decided:     December 10, 1999


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Mark T. Calloway, United States Attorney, Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Wendell Anthony Jackson appeals the 262-month sentence he

received after his guilty plea to conspiracy to possess with intent

to distribute and distribute cocaine and crack, 21 U.S.C. § 846

(1994).   He contends that the district court erred in accepting

hearsay   evidence     presented    by    the    government      at     sentencing

concerning both the amount of drugs attributable to him and an

enhancement for possession of a firearm during the offense, see

U.S. Sentencing Guidelines Manual § 2D1.1 (1998), despite his own

sworn testimony contradicting the government's evidence.                  He also

contends that the weapon enhancement was not supported by any

evidence that he carried a weapon during drug transactions.                     We

affirm.

      In response to Jackson's objections to the presentence report,

the   government    presented     testimony      from    a   federal    agent   who

summarized statements taken from co-conspirators charged in an

earlier indictment. Jackson testified that he had been involved in

the conspiracy, but had not possessed a firearm and had sold much

smaller   amounts    than   the    government      alleged.       Under    cross-

examination,     Jackson    acknowledged        that    he   falsely     told   the

probation officer that he never used drugs and that he had been

charged with possession of three ounces of cocaine in New Jersey

eight   months     after   the   date    he   said      he   withdrew    from   the




                                    - 2 -
conspiracy.* The district court credited the government's evidence

over Jackson's testimony.

       We find no error.             The government has the burden of proving

the amount of drugs attributable to a defendant by a preponderance

of the evidence.           See United States v. Cook, 76 F.3d 596, 604 (4th

Cir. 1996).        It may meet its burden in a variety of ways, including

the presentation of evidence at sentencing.                    See United States v.

Gilliam, 987 F.2d 1009, 1013 (4th Cir. 1993).                    The district court

may consider hearsay evidence that has sufficient indicia of

reliability to support its probable accuracy.                      See USSG § 6A1.3,

p.s.       Jackson contradicted the government's evidence, but gave the

court       no    other     reason     to    suspect     the   reliability      of    the

government's            information.        The   district     court     did   not   find

Jackson's testimony credible, and such a credibility determination

is within the discretion of the fact-finder, not the appeals court.

See United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

       The       same    analysis     applies     with   respect    to    the   firearm

enhancement. Moreover, the government was not required, as Jackson

contends, to link the 9 mm pistol that co-conspirators saw him

carry directly to the drugs.                See United States v. Harris, 128 F.3d




       *
      Jackson, his brother, and another man were stopped in
Jackson's girlfriend's car in Bergen County, New Jersey. Three
ounces of cocaine and a small amount of marijuana were found in the
car. Jackson was acquitted of the drug charge, but his brother was
convicted.

                                             - 3 -
850, 852 (4th Cir. 1997); USSG § 2D1.1, comment. (n.3). Therefore,

the enhancement was not clearly erroneous.

      For the reasons discussed, we find that the district court did

not   err   in   crediting   the   government's   evidence   rather   than

Jackson's and accepting the recommendations in the presentence

report.     We therefore affirm the sentence.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                                AFFIRMED




                                   - 4 -